Citation Nr: 0432463	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to the service connected disability of pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from April to December 1944.

This appeal arises from a November 2001 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
peripheral vascular disease with peripheral neuropathy as 
secondary to the service-connected disability of flat feet.  
In September 2003, the veteran withdrew his claim for service 
connection for peripheral vascular disease.  However, the 
claim for service connection for peripheral neuropathy 
remains on appeal.


FINDING OF FACT

The veteran's peripheral neuropathy was not present during 
his active military service or for many years thereafter, and 
is neither caused nor aggravated by his service connected 
bilateral pes planus.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in 
service and is not proximately due to or the result of 
service-connected bilateral pes planus. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2001 decision that the criteria 
for entitlement to service connection for peripheral 
neuropathy secondary to service-connected bilateral pes 
planus had not been met.  This notice also informed the 
appellant of the reasons and bases for the RO's decision.  In 
September 2001, the veteran received notice of the VCAA and a 
description of what the evidence must show to establish 
entitlement to service connection.  Finally, the veteran 
received statements of the case which further described the 
standard for adjudicating his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the RO decision, the VCAA letter, and SOCs 
sent to the appellant notified him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in November 
2001, after the veteran received VCAA notice in September 
2001.   The RO's September 2001 letter also notified the 
veteran of VA's duty to develop his claim pursuant to the 
VCAA's provisions, to include the duties to develop for 
"such things as medical records, employment records, or 
records from other Federal agencies" and "evidence 
necessary to support your claim."  Furthermore, the notice 
asked the veteran to "tell [VA] about any additional 
information or evidence that you want [VA] to try to get for 
you."  This VCAA notice, combined with the statements of the 
case, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
Finally, the veteran has been afforded VA examinations 
covering the disability in issue.  Therefore, a remand for a 
medical examination is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Service Connection

The veteran argues that service connection is warranted for 
peripheral neuropathy secondary to service-connected 
bilateral pes planus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities. 
See Allen, supra.

The veteran's service medical records do not show diagnosis 
or treatment for peripheral neuropathy.  The first post-
service indications of neuropathy were May and July 1995 
progress notes indicating an assessment of neuropathy.  In 
November 1995, the veteran complained of numbness and 
tingling in both feet.  The assessment was to rule out 
peripheral neuropathy.   In January 1997, a progress note 
showed decreased epicritic sensations.  The assessment was to 
rule out polyneuropathy secondary to diabetes.  

In February 1997, the veteran underwent a VA examination for 
an increased rating for bilateral pes planus.  The examiner 
noted that light touch and protective threshold was decreased 
in both feet and there were no deep tendon reflexes.  The 
examiner diagnosed the veteran with neuropathy of both feet 
of unknown etiology.  In addition, the examiner noted that 
the veteran walked with a cane because he could not determine 
where his feet were.  The examiner attributed this to the 
veteran's neuropathy and diminished muscle strength.  The 
veteran also underwent a general VA medical examination at 
this time.  In an assessment of the veteran's nervous system, 
the examiner noted that the veteran's muscle power was 5/5 on 
the right side and 4/5 on the left, with intact coordination 
reflexes.

In June 1997, a VA outpatient treatment note showed a 
diminished response to light touch.  However, a November 1997 
notes showed intact epicritic sensation.

In March 2000, the veteran underwent another VA examination 
for an increased rating for pes planus.  The examiner related 
that the veteran continued to have pain in his feet, 
radiating into his legs, and instability.  A neurological 
examination revealed decreased light touch from the toes to 
the ankle and diagnosed the veteran with peripheral 
neuropathy, unknown etiology.  She also felt that the 
veteran's pain was due to his peripheral vascular disease and 
peripheral neuropathy rather than his pes planus.

In October 2001, the RO received a letter from Dr. Bernard, 
Chief of Podiatry at the Tampa VAMC and one of the veteran's 
treating physicians.  Dr. Bernard wrote that he had examined 
the veteran and reviewed his last examination.  He felt that 
most of the veteran's foot pain and progressive deformities 
were related to his pes planus.  

In June 2003, the veteran submitted a note from Dr. Hairston, 
a podiatrist at the Tampa VAMC, with his substantive appeal.  
Dr. Hairston wrote that the veteran came to him for a note 
stating that his peripheral neuropathy was secondary to his 
pes planus.  He recorded that the veteran complained of 
numbness in his legs for years, ever since he came back from 
the war, and added that his feet had been numb since he was 
in the military.  Dr. Hairston noted that the veteran's 
protective threshold and light touch were absent to the knee 
on both legs.  The assessment was: peripheral neuropathy 
possibly secondary to traumatic injury in military to feet; 
bilateral pes planus; and onychomycosis.  An addendum 
contains the assessment "peripheral neuropathy is more than 
likely in my opinion caused by pes planus (flatfoot 
condition)".

In November 2003, the veteran underwent two VA examinations 
for his peripheral neuropathy.  Both examiners noted that 
they reviewed the veteran's claims file.  A neurological 
examination revealed no deep tendon reflexes in both ankles 
and knees.  The veteran's Romberg test was positive.  He had 
decreased distal, symmetric pinprick sensation in a stocking-
glove distribution and mild distal lower extremity loss of 
vibratory sense.  The veteran's proprioception and light 
touch were intact.  The examiner's impression was bilateral 
upper and lower extremity sensory small fiber peripheral 
polyneuropathy with neuropathic features.  He opined that the 
veteran's neuropathy was best categorized as idiopathic and, 
therefore, less likely than not secondary to pes planus.  The 
examiner explained that pes planus would probably cause focal 
compression neuropathy, manifested by carpal tunnel syndrome, 
in a distal lower extremity only. 

Dr. Bernard, who had examined the veteran in October 2001, 
conducted the second examination.  He noted that he had 
discussed the veteran's symptoms with a neurologist.  The 
veteran complained of pain, numbness, and loss of feeling in 
both legs and feet.  He was unable to walk during the 
examination.  The veteran could not feel a wire applied to 
his feet, but could feel the wire on his lower legs.  The 
examiner concluded that there was evidence of bilateral 
sensory loss.  However, the examiner felt that it was not 
likely that the veteran's peripheral neuropathy was either 
caused or aggravated by his service-connected pes planus.  
The examiner reasoned that pes planus, or tarsal tunnel 
syndrome due to pes planus, would not lead to peripheral 
neuropathy.

Taking the foregoing into consideration, the veteran's claim 
for service connection for peripheral neuropathy must be 
denied.  First, there is no evidence of a direct relationship 
between the veteran's disability and his military service.  
There is no evidence of peripheral neuropathy in the service 
medical records and no treatment or diagnosis until 1995, 
approximately fifty-one years after separation from service.  
In addition, although Dr. Hairston offered an opinion that 
the veteran's peripheral neuropathy was more likely than not 
caused by pes planus, two other VA examiners have contrary 
opinions.  The Board notes that there is no evidence that the 
Dr. Hairston reviewed the veteran's claims file.  Rather, it 
appears that his evaluation was made at the veteran's request 
and his opinion may have relied upon history provided by the 
veteran.  The Board gives more weight to the opinions of the 
other VA examiners because the opinions were based, in part, 
on reviews of the veteran's claim file.  In addition, Dr. 
Bernard has been the veteran's treatment provider in the 
past. Furthermore, Dr. Hairston did not offer a rationale for 
his opinion.  In contrast, the two subsequent VA examiners 
offered reasons to support their opinion, explaining that the 
veteran's particular form of neuropathy was unlikely to be 
related to pes planus.  

Accordingly, the veteran's claim must be denied.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to 
otherwise permit a favorable determination on this issue.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for peripheral neuropathy, secondary to 
bilateral pes planus, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



